DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered. 
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IB2018/050629 filed 02/01/2018, which claims the benefit of the priority of European Patent Application No. EP17154272 filed 02/01/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Status
Claims 15-24 and 26-30 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16, 19, 21, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/131090 A1 (hereinafter “the ‘090 publication”) in view of EP 2487185 A1 (hereinafter “the ‘185 publication”).
‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and page 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6). ‘090 teaches that other agonist includes alpha-MSH analogues (page 3, line 5-7; page 5, line 15-19). ‘090 further teaches that xeroderma pigmentosum is characterized  by DNA damage (page 2, line 26-32).
Even though ‘090 does not explicitly teach that the method enhanced DNA repair, ‘090 teaches that the method treated XP and its symptoms generally using an MC1 R agonist and further discloses that XP is characterized by DNA damage. Further, ‘090 gives an example of the MC1R agonist as alpha-MSH analogues but does not explicitly disclose the alpha-MSH analogues as recited in claims 16 and 17. 
‘185 teaches a hexapeptide having a structure selected from: Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 (SEQ ID NO: 1); or Ac-Nle-Gln-His-D-Phe-Arg-Trp-NH2 (SEQ ID NO: 2) or a pharmaceutically acceptable salt thereof and that the compounds are particularly useful for the repair or prevention of damage of cellular DNA of dermal (skin) cells following UV irradiation in a mammal (abstract, claims 1-4). The Examiner notes that the hexapeptides of ‘185 read on the instant hexapeptide of claim 16. ‘185 teaches that DNA damage as measured by cyclobutane pyrimidine dimers (CPD) (Example 2) and that treatment with the alpha-MSH resulted in less CPD cellular damage [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘090 and use the alpha-MSH of ‘185 to enhance UV-induced DNA repair in patients with XP, a disease that is characterized by DNA damage, because ‘185 teaches that alpha-MSH such as the instant hexapeptide have been successfully used to treat DNA repair (abstract, claims 1-4). One of ordinary skill in the art would have had a reasonable expectation of success in using the method of ‘090 to specifically enhance DNA repair in XP patients using the hexapeptide of ‘185 because ‘090 teaches that MC1 R agonist  such as alpha-MSH analogues have been used successfully to treat XP and its symptoms, a disease that is characterized by DNA damage (abstract, claim 1 and page 1, lines 1-10) and further, ‘185 teaches that alpha-MSH such as the instant hexapeptide have been successfully used to treat DNA repair (abstract, claims 1-4). The disclosures render obvious claim 15.
Regarding claim 16, ‘185 teaches a hexapeptide having a structure selected from: Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 (SEQ ID NO: 1); or Ac-Nle-Gln-His-D-Phe-Arg-Trp-NH2 (SEQ ID NO: 2) or a pharmaceutically acceptable salt thereof (claims 1-4). The instant claim 16 recites that position 6 is X, which can be a homoarg or norArg, which are homologs of arginine and hence are prima facie obvious replacements of Arg, due to the reasonable expectation that compounds of ‘185 modified to substitute Arg for either homoArg or norArg, would exhibit the same or substantially similar properties as the compound with Arg at position Y. (See MPEP § 2144.09(II). (…Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties…).
Regarding claim 19 and 27-29, ‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and p-age 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6).
Regarding claim 21, ‘185 teaches that the compositions containing the peptide can be manufactured that allow for the controlled-release, extended-release, modified-release, sustained-release, pulsatile-release, or programmed-release delivery of peptides in order to maintain concentration of the peptide in the plasma of the subject [0083].
Regarding claim 30, ‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and page 1, lines 1-10).

Claims 15-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/131090 A1 (hereinafter “the ‘090 publication”) in view of WO 2016/174611 A1 (hereinafter “the ‘611 publication”) and US 9345911 B2 (hereinafter “the ‘911 patent”).

‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and page 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6). ‘090 teaches that other agonist includes alpha-MSH analogues (page 3, line 5-7; page 5, line 15-19). ‘090 further teaches that xeroderma pigmentosum is characterized  by DNA damage (page 2, line 26-32).
Even though ‘090 does not explicitly teach that the method enhanced DNA repair, ‘090 teaches that the method treated XP and its symptoms generally using an MC1 R agonist and further discloses that XP is characterized by DNA damage. Further, ‘090 gives an example of the MC1R agonist as alpha-MSH analogues but does not explicitly disclose the alpha-MSH analogues as recited in claims 16 and 17. 
The ‘611 publication teaches a method of using alpha-MSH analogues for the treatment of skin cancer and for DNA repair in skin cells due to UV exposure (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29). The ‘611 publication further teaches that the alpha-MSH analogue exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte (Page 2, line 4-8). ‘611 publication further teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
 R1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg, and homoArg, which reads on the instant claim 17 (c.f. Claim 1 of the ‘611 publication). ‘611 teaches that the alpha-MSH exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte (Page 2, line 4-8).
‘611 does not teach the limitation of claim 16 and 18.
The ‘911 patent teaches a method for reducing the occurrence of UV radiation-induced skin damage in a human subject by administering an alpha-MSH analogue to induce melanogenesis (c.f. claim 18 of the ‘911 patent). The ‘911 patent teaches an alpha-MSH analogue that has the formula structure of R1-W-X-Y-Z-R2 wherein 
R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-;
X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or -(pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 and use the alpha-MSH analogues of ‘611 and ‘911 as the MC1 R agonist in the treatment of XP and it’s symptoms as well as enhance DNA repair because ‘611 teaches that alpha-MSH analogue was successful in DNA repair (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29), a characteristic of XP patients. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘090 with ‘611 because ‘090 discloses alpha-MSH analogues as one of the MC1 R agonist and ‘090 discloses that MC1 R agonist has been used for the treatment of XP(abstract, claim 1 and page 1, lines 1-10). In addition, since ‘090 discloses that XP is characterized by DNA damage, one of ordinary skill in the art would be motivated to use the alpha-MSH analogue of ‘611 to enhance DNA repair in XP patients since ‘611 discloses that the analogue was successful in DNA repair. The disclosures render obvious the instant claim 15.
Regarding instant claim 16, the ‘911 patent teaches an alpha-MSH analogue that has the formula structure of R1-W-X-Y-Z-R2 wherein 
R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-;
X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or -(pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2 (col. 5, line 30-45).
The instant claim 16 recites that position 6 is X, which can be a homoarg or norArg, which are homologs of arginine and hence are prima facie obvious replacements of Arg, due to the reasonable expectation that compounds of the ‘911 patent modified to substitute Arg for either homoArg or norArg, would exhibit the same or substantially similar properties as the compound with Arg at position Y. (See MPEP § 2144.09(II). (…Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties…).
Regarding claim 17, the ‘611 publication teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
 R1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg, and homoArg, which reads on the instant claim 17 (c.f. Claim 1 of the ‘611 publication).
Regarding claim 18, the ‘911 patent teaches that the alpha-MSH analogue is [Nle4, D-Phe7]-alpha-MSH (Claim 18).
Regarding claim 19 and 27, ‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and p-age 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6).
Regarding claim 20, the ‘911 patent teaches that the alpha-MSH analogue is administered at a level not exceeding 10 ng/ml in the plasma of the subject for a period of at least 24 hours (Column 4, line 58-60).
Regarding claim 21, the ‘911 patent teaches that the alpha-MSH analogue is manufactured to allow for the controlled-release, extended-release, modified-release, sustained-release, pulsatile-release, or programmed-release delivery of the alpha-MSH analogue in order to maintain low concentrations of the alpha-MSH analogue in the plasma of the subject (column 8, line 57-63).
Regarding claim 22, the ‘911 patent teaches the composition comprising 10 to 20 mg of the alpha-MSH analogue (Claim 19) which overlaps with the instant claimed range of 4-20 mg.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
Regarding claim 23, the ‘911 patent teaches the delivery of the alpha-MSH analogue in a subject for a period of at least 1, 2, 4, 6, 8, 10 or 12 days (Column 11, line 26-28). In other embodiments, the delivery of the alpha-MSH analogue is for 5 days, 10 days, 15 days, 20 days or 25 days (column 11, line 31-32).
Regarding claim 24, the ‘911 patent teaches the administration of the alpha-MSH analogue for at least 2 consecutive days (Claim 28).
Regarding claim 26, the ‘911 patent teaches the administration of the alpha-MSH analogue is done in 10 day or 5 days a week in 2 weeks (Column 16, line 55-60).
The ‘911 patent further teaches that the alpha-MSH analogues are administered at greatly reduced plasma levels, which leads to increased melanin density levels in the subject which in turn reduces or prevent the occurrence of UV radiation-induced damage in the subject (column 1, line 61-65).
Regarding new claims 28-29, ‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and p-age 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6). ‘090 teaches that other agonist includes alpha-MSH analogues (page 3, line 5-7; page 5, line 15-19). It would therefore be obvious to use alpha-MSH analogues on subjects suffering from XP complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V).

Claims 15-18, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/174611 A1 (hereinafter “the ‘611 publication”) in view of US 20100120668 A1(hereinafter “the ‘668 publication”), US 9345911 B2 (hereinafter “the ‘911 patent”), and Malek et al in (FASEB J. 20, E888–E896 (2006)).
The teachings of ‘611 and 911 are disclosed above and incorporated herein by reference.
‘611 does not teach that UV damage is in XP subjects.
‘668 teaches a method of therapeutic treatment of photodermatoses that are caused or exacerbated by or associated with UVR exposure in a subject, particularly a human subject, which comprises the step of administering to said subject an amount of an alpha-MSH analogue (abstract, claim 1 and [0009]). ‘668 teaches that treatment or prevention of photodermatosis include conditions such as xeroderma pigmentosum [0004]. ‘668 further discloses that the alpha-MSH analogue is SEQ ID NO: 2 R1-W-X-Y-Z-R2 

Wherein, R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-;
X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or - (pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2 (claim 6 and [0040]).
When the sequence comprises the bold amino acids, the sequence is identical to the instant sequence in claim 16.
In addition, Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a higher risk for melanoma (Page 888, column 2, paragraph 2, line 1-10). Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes (Page 894, column 1, paragraph 2, line 10-13). Malek also teaches that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity, and that there is evidence for the role of photoproducts in melanoma (page 889, left col. 1, line 1-8). Malek further teaches that alpha-MSH enhances the repair of UVR-induced CPD (page 893, left col., 2nd paragraph, line 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alpha-MSH analogue of the ‘611, 911 and ‘668 publication which comprises a quaternary ammonium group in the backbone to enhance DNA repair in patients with Xeroderma pigmentosum (XP) as taught by ‘668 because ‘668 teaches that the alpha-MSH analogues were successfully used in treatment of photodermatoses caused by UVR exposure and that suggests that XP can be one of the conditions (abstract, claim 1 and [0004, 0009]). In addition, Malek teaches that XP is characterized by DNA damage (Page 894, column 1, paragraph 2, line 10-13) and 611 teaches that alpha-MSH has been successful for DNA repair in skin cell due to UV exposure (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29). 
One of ordinary skill in the art would have had a reasonable expectation of success in using the alpha-MSH analogue of the ‘611 publication, which has been successful in enhancing UV induced DNA repair, in patients with XP as taught by ‘668 and Malek, since Malek teaches that alpha-MSH analogues are effective in enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes and that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity (page 889, left col. 1, line 1-8) and ‘688 suggests that the alpha-MSH analogues may be used for treatment of photodermatoses including XP (abstract, claim 1 and [0004, 0009]). The disclosures therefore render obvious the instant claim 15.
Regarding claim 16, ‘668 teaches the alpha-MSH analogue of SEQ ID NO: 2 has the formula R1-W-X-Y-Z-R2, Wherein, R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-; X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or -(pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-; Z is -Trp- or -D-Trp-; and R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2 (claim 6 and [0040])
When the sequence comprises the bold amino acids, the sequence is identical to the instant sequence in claim 16.
Regarding claim 17, the ‘611 publication teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
 R1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg, and homoArg, which reads on the instant claim 17 (c.f. Claim 1 of the ‘611 publication).
Regarding claim 18, the ‘911 patent teaches that the alpha-MSH analogue is [Nle4, D-Phe7]-alpha-MSH (Claim 18).
Regarding claim 20, the ‘911 patent teaches that the alpha-MSH analogue is administered at a level not exceeding 10 ng/ml in the plasma of the subject for a period of at least 24 hours (Column 4, line 58-60).
Regarding claim 21, the ‘911 patent teaches that the alpha-MSH analogue is manufactured to allow for the controlled-release, extended-release, modified-release, sustained-release, pulsatile-release, or programmed-release delivery of the alpha-MSH analogue in order to maintain low concentrations of the alpha-MSH analogue in the plasma of the subject (column 8, line 57-63).
Regarding claim 22, the ‘911 patent teaches the composition comprising 10 to 20 mg of the alpha-MSH analogue (Claim 19) which overlaps with the instant claimed range of 4-20 mg.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
Regarding claim 23, the ‘911 patent teaches the delivery of the alpha-MSH analogue in a subject for a period of at least 1, 2, 4, 6, 8, 10 or 12 days (Column 11, line 26-28). In other embodiments, the delivery of the alpha-MSH analogue is for 5 days, 10 days, 15 days, 20 days or 25 days (column 11, line 31-32).
Regarding claim 24, the ‘911 patent teaches the administration of the alpha-MSH analogue for at least 2 consecutive days (Claim 28). At least 2 days means 2 or more days which reads on the instant at least 3 days.
Regarding claim 26, the ‘911 patent teaches the administration of the alpha-MSH analogue is done in 10 day or 5 days a week in 2 weeks (Column 16, line 55-60) and it is administered to human subjects (abstract, claim 1, 18, and column 1, line 62).

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant argues the references that the Examiner used to rebut the arguments and further argues that the Examiner incorrectly concluded that some XP patients would have normal DNA repair. Applicant further argues that ‘090 is directed to methods of inducing tanning in XP subjects  so that to avoid DNA damage and that the instant claims are drawn to enhancing UV-induced DNA repair. Applicant further argues that ‘611 does not teach treatment of XP subjects and that one of ordinary skill in the art would not think of XP as a disease to be treated using alpha-MSH. Applicant argues that ‘688 does not disclose repairing DNA damage and further that ‘911 does not refer anywhere to XP and that Malek does not teach repair in XP subjects.
The arguments presented above have been fully considered but are unpersuasive. First, Applicants assertion that the Examiner concluded that XP patients have normal DNA repair is incorrect. The Examiner noted that Kramer disclosed that some and not all XP patients had normal DNA repair and that DNA repair abnormality in other patients was not the critical defect that resulted in their disease (page 2, “XP variants section”, line 1-6). All the references cited to rebut the Applicant arguments disclosed that some form of DNA repair exists in XP subjects. Please see response to arguments section in the office action dated 03/25/2022.
With regards to Applicant arguments that ‘090 is directed to methods of inducing tanning in XP subjects  so that to avoid DNA damage, the Examiner disagrees. The Examiner notes that ‘090 explicitly discloses that the method is for treating xeroderma pigmentosum and related symptoms in patients by administering a MC1R. ‘090 further teaches that tanning through visible light exposure enhance MC1 R agonist properties and thus achieve an unexpected efficacy for treating xeroderma pigmentosum and symptoms related (see page 5, line 20-25). The exposure of light is therefore used to enhance the treatment of XP. Even though ‘090 does not explicitly teach that the method enhanced DNA repair, ‘090 teaches that the method treated XP and its symptoms generally using an MC1 R agonist and further discloses that XP is characterized by DNA damage. Further, ‘090 gives an example of the MC1R agonist as alpha-MSH analogues but does not explicitly disclose the alpha-MSH analogues as recited in claims 16 and 17. The Examiner used the ‘611 publication to teach the limitation of DNA repair and the exact alpha-MSH analogues disclosed in claim 16. The method of enhancing DNA repair in general using alpha-MSH analogues is known in the art as disclosed by ‘611. In addition, newly cited prior art ‘185 teaches a hexapeptide having a structure selected from: Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 (SEQ ID NO: 1); or Ac-Nle-Gln-His-D-Phe-Arg-Trp-NH2 (SEQ ID NO: 2) and that the compounds are particularly useful for the repair or prevention of damage of cellular DNA of dermal (skin) cells following UV irradiation in a mammal (abstract, claims 1-4). The Examiner notes that the hexapeptides of ‘185 read on the instant hexapeptide of claim 16. ‘185 teaches that DNA damage as measured by cyclobutane pyrimidine dimers (CPD) (Example 2) and that treatment with the alpha-MSH resulted in less CPD cellular damage [0040]. Furthermore, Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a higher risk for melanoma (Page 888, column 2, paragraph 2, line 1-10). Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes (Page 894, column 1, paragraph 2, line 10-13). Malek also teaches that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity, and that there is evidence for the role of photoproducts in melanoma (page 889, left col. 1, line 1-8). Malek further teaches that alpha-MSH enhances the repair of UVR-induced CPD (page 893, left col., 2nd paragraph, line 1-4). The use of alpha-MSH analogues to treat or enhance DNA repair has been extensively covered and taught by prior art. In fact, the exact peptide used in the instant invention is taught to be successfully used to enhance DNA repair. Applicant is insisting on the fact that XP subjects do not have an intact NER capacity. However, this is known in the art that alpha-MSH recruits other proteins to enable DNA repair (see response to arguments in the office action dated 03/25/2022). In addition, the instant invention is drawn to a method of enhancing DNA repair in subjects suffering from XP using alpha-MSH analogues and not to the mechanism of action of the DNA repair. In fact, the disclosure does not give any data showing the effectiveness of the alpha-MSH analogues in enhancing DNA repair in XP subjects. Further, the disclosure is focused on the monitoring the repair of UV-induced photoproducts such as 6,4 CPD after exposure to the alpha-MSH analogues. These are the same photoproducts that are disclosed by Malek and and ‘185 (see rejection above) and are shown that their repair is enhanced by the analogues. The Examiner notes that the obviousness rejection based on the combined teachings of the cited references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of ordinary skill in the art would be motivated to try alpha-MSH analogues for similarly enhancing DNA repair in XP subjects given that the use of the analogues has been extensively used for DNA repair. The arguments are unpersuasive.



Double Patenting
The rejection of claims 15-17 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 and 23 of copending Application No. 16/698,214 (PG-PUB: 2020/0095303) is withdrawn because the method claim is canceled.

Conclusion
Claims 15-24 and 26-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                  

/ARADHANA SASAN/Primary Examiner, Art Unit 1615